Title: From John Adams to Elkanah Watson, 29 March 1822
From: Adams, John
To: Watson, Elkanah



Dear Sir
Quincy Montezillo—29th Mar 1822—

I have recieved your favr of the 17th. Decr. Your favour of the 17th Decr. You may do what you please with my letter of 20th Decr.
I presume the Collo Troup you speak off is the gentleman whose eloquent speeches I have read with great satisfaction in the Volume of the transaction of the Convention for reforming your the Constitution. It would give me pleasure to peruse all your publications, and to correspond with you on the subject of them, but I can read nothing, & scarcely write the name of your friend.—
John Adams